ORDER

PER CURIAM:
AND NOW, this 7th day of February, 1995, Albert H. Beaver, Jr., having been suspended from the practice of law in the State of Wisconsin for a period of ninety days by Order of the Supreme Court of Wisconsin filed February 2, 1994; the said Albert H. Beaver, Jr., having been directed on November 3, 1994, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Albert H. Beaver, Jr., is suspended from the practice of law in this Commonwealth for a period of ninety days, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
MONTEMURO, J., is sitting by designation.